Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 1 of 11

IN TI-IE UNITED STATES DISTRICT COUR'I`
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KANI AMADOU MEITE
715 Eggleston Circle
Sharon Hill, PA 19079
CIVIL ACTION
Plaintiff, :
v. : No.:

SOUTHWEST AIRLINES CO.

d/b/a SOUTHWEST AlRLINES .

800 Essington Avenue : .]URY TRIAL DEMANDED
Philadelphia, PA 19153 :

Defendant.

 

CIVIL ACTION CON.[PLAINT

Plaintiff, Kani Amadou Meite (hereinafter referred to as “Plaintift”), by and through his

undersigned counsel, hereby avers as folloWs:
INTRODUCTION

l. Plaintiff has initiated this action to redress Violations by Southwest Airlines Co.
d/b/a Southwest Airlines (hereinafter “Defendant”) of Title VII of the Civil Rights Act of 1964
(“Title VII” f 42 U.S.C. §§ 2000(d) er seq.), Section 1981 of the Civil Rights Act of 1866 (“Section
1981” - 42 U.S.C. § 1981), the Pennsylvania Human Relations Act (“PHRA”), and the
Philadelphia Fair Practices Ordinance (“PFPO”).1 Plaintiff Was unlawfully terminated by

Defendant, and he suffered damages more fully described/sought herein

 

l Plaintiff’s claims under the PHRA and PFPO are referenced herein for notice purposes He is required to Wait 1 full
year before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however tile his lawsuit in
advance of same because of the date of issuance of his federal right-to-sue-letter under Title VII. Plaintiff’s PHRA
and PFPO claims however will mirror identically his federal claims under Title VII.

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 2 of 11

.]URISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks
redress for violations of federal laws.

3. This Court may properly assert personal jurisdiction over Defendant because its
contacts With this state and this judicial district are sufficient for the exercise of jurisdiction over
Defendant to comply With traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in Inr’i Shoe Co. v. Washington, 326 U.S.
310 (1945), and its progeny.

4. Pursua.nt to 28 U.S.C. § 1392(b)(1) and (b)(Z), venue is properly laid in this district
because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering
Defenclant a resident of the Eastern District of Pennsylvania.

5_ Plaintiff is proceeding herein (in part) under Title VII after properly exhausting all
administrative remedies with respect to such claims by timely filing a Charge of Discrirnination
with the Equal Employment Opportunity Cornmission (“EEOC”) and by filing the instant lawsuit

within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the EEOC.

PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Plaintiff is an adult individual, With an address set forth in the caption.
8. Defendant is a major United States airline headquartered in Dallas, Texas, With

terminals in several states (including Pennsylvania). Plaintiff was hired through and worked at

Defendant’s Philadelphia lntemational Airport terminal with an address set forth in the caption

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 3 of 11

9. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for the Defendant

FACTUAL BACKGROUND

lO. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

11. Plaintiff is a black male from Africa (Ivory Coast).

12. Plaintiff was employed by Defendant as a ramp agent from in or about July of 2005
until his unlawful termination (as discussed infra) on or about October 2, 2018.

13. While employed with Defendant, Plaintiff was a hard-working employee who
performed his job well.

14. Toward the end of his tenure with Defendant, Plaintiff and two black (African) co-
workers,2 Allie Fofana (hereinaj?er “Fofana”) and Ope Molley (hereinafrer “Molley”), Were
accused of violating Defendant’s travel/guest pass policy

15. For example, Defendant has a rewards program for employees which awards them
travel/ guest “passes,” i.e. the right to “nonrevenue travel” based on employee attendance and Worl<
performance3

16. Defendant allowed Plaintiff and other employees to have a certain number of

travel/guest passes to use for themselves or for certain classes of relatives and friends

 

2 Allie Fofana and Ope Molley are from the African regions of Sierra Leone and Liberia, respectively

3 Upon Plaintiff’ s information and belief, taxes are subtracted from the original recipient’s paycheck before the original
recipient is able to redeem or transfer the travel/guest passes

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 4 ot 11

17. Defendant has policies applicable to the misuse and/or abuse of employee travel
privileges known as the Employee Travel Privilege Policies (“ETPP”).

18. Defendant’s guest pass policy prohibits the “conflrmed sale or continued attempted
sale of any type of nonrevenue pass.”

19. Upon Plaintiff”s information and belief, he, Fofana and Molley were targeted
because of their race/national origin and Defendant’s travel/ guest pass policy was selectively
enforced against them in a disparate manner.

20. For example, on or about September 26, 2018, Plaintiff was pulled from his ramp
duties and informed by Defendant’s management that Defendant’s corporate representatives and
management needed to meet with him immediately to discuss travel/ guest passes

21. Present at the September 26, 2018 meeting were Plaintiff; Defendant’s Security
Manager, Ann Marie Donalson (Caucasian, hereinafter “Donalson”); Senior Manager of Business
and Operations Services, Robert Dusseau (Caucasian, hereinafter “Dusseau”); Security
Investigator, Kayla Rolen (Caucasian, hereinafter “Rolen”); Station Manager, Merissa Kapelinski
(Caucasian, hereinafter “Kapelinski”); and union representative, Emory Marshall (African-
American, hereinafter “Marshall”).

22. During the September 26, 2018 meeting, Donalson informed Plaintiff that
Defendant was investigating travel/guest pass abuse and hostilely questioned Plaintiff as to
whether he had ever loaned his supervisors or co-workers money and if his supervisors or co-
workers had paid him back in travel/ guest passes or whether he Would consider travel/ guest passes
as payment for any loans he may provide to supervisors or co-workers.

23. ln response to Donalson’s aforementioned questions at the September 26, 2018

meeting, Plaintiff informed her that: (1) he did not purchase or sell any travel/guest passes; and (2)

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 5 ot 11

any travel/guest passes given to him or his black (Afn`can) co-workers were gifts and were not
considered payment for any loans.

24. Donalson also asked Plainitff if he knew that co-worker J im Stewart (Caucasian,
hereinafter “Stewart”) was Plaintiff’ s “number one supplier” of travel/ guest passes and questioned
what Stewart “got in return” from Plaintiff. Plaintiff replied that he was not aware that Stewart
was his biggest supplier and that Stewart gifted travel/guest passes to Plaintiff because they were
friends

25. After informing Donalson that Stewart had gifted him travel/guest passes because
they were friends, Plaintiff advised Donalson to question Stewart as to why he provided Plaintiff
with travel/guest passes - to which Donalson replied, “we are talking to you.”

26. Upon Plaintiff’ s information and belief, Stewart, a Caucasian co -worker, was never
questioned for allegedly “selling” and/or gifting travel/guest passes to Plaintiff, and Stewart
remained employed with Defendant following Plaintiff’ s termination

27. At the conclusion of the meeting on September 26, 2018, Donalson provided
Plaintiff with a notice stating that his attendance was required at a fact-finding meeting scheduled
for October 2, 2018.

28. At the fact-finding meeting on or about October 2, 2018, Kapelinsl<i provided
Plaintiff with a memorandum that stated Defendant had concluded that Plaintiff was “involved in
the buying and selling of Southwest Airline Guest Passes” and that his employment with
Defendant was “terrninated effective immediately.” Defendant’s management immediately
escorted Plaintiff to retrieve his belongings and to leave Defendant’s premises

29. Plaintiff believes and therefore avers that Defendant’s purported reason for

terminating him - that he was involved in the buying and selling of Defendant’s travel/ guest passes

 

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 6 ot 11

f is completely pretextual because (1) Plaintiff was a hard-working employee who performed his
job well; (2) Plaintiff never bought or sold Defendant’s travel/guest passes; (3) while Plaintiff
contests buying or selling travel/guest passes, Defendant’s ETPP prohibits 0_nly the selling or
attempted selling of guest passes; (4) Plaintiff and other African employees were treated
disparately because of race/national origin (as discussed supra); (5) upon Plaintiffs information
and belief, Plaintiff s African co-workers, Fofana and Molley, were terminated for allegedly
having committed the same or similar conduct for which Plaintiff was alleged to have committed
and for which he was terminated, and (6) other Caucasian employees who have committed the
same or similar conduct, for which Plaintiff was alleged to have committed and for which he was
terminated, have not been questioned, disciplined, suspended, or terminated

30. Plaintiff believes and therefore avers that he was terminated because of his

race/national origin.

COUNT I
Violation of Title VII of the Civil Rights Act of 1964 (“Title VII”)
(Race/National Origin Discrimination)

31. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

32. During Plaintiff s employment with Defendant, he was subjected to discrimination
and disparate treatment with regard to Defendant’s policies and termination because of his
race/national origin.

33. Plaintiff was abruptly terminated on or about October 2, 2018, for pretextual
reasons

34. Plaintiff believes and therefore avers that he was terminated because of his

race/national origin.

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 7 ot 11

35. These actions as aforesaid constitute violations of Title VII.
COUNT II
Violation of 42 U.S.C. Section 1981
(Racial Discrimination)

36. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

37. During Plaintiff s employment with Defendant, he was subjected to discrimination
and disparate treatment with regard to Defendant’s policies and termination because of his race.

38. Plaintiff was abruptly terminated on or about October 2, 2018, for pretextual
reasons

39. Plaintiff believes and therefore avers that he was terminated because of his race.

40. These actions as aforesaid constitute unlawful discrimination under Section 1981.
WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to promulgate and adhere to a policy prohibiting discrimination and
retaliation in the future against any employee(s);

B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,
insurance, benefits, training, promotions reinstatement and seniority;

C. Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an
amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,
deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 8 ot 11

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper and appropriate (including but not limited to damages for emotional distress, pain, suffering
and humiliation); and

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorney’s fees as provided by applicable federal and state law.

Respectfully subrnitted,

KARPF, KARPF & CERUTTI, P.C.

By: ,.f:"”/
gafnrl<'arpr ESq.
3331 Street Rd.
Two Greenwood Square, Suite 128
Bensalem, PA 19020
(215) 639-0801

 

Dated: April 12, 2019

 

 

Case 2:19-cv-01597 Document 1 Filed 04/12/19 Page 9 ot 11

 

IN THE UNITED STATES DISTRICT COURT
- FOR THE EASTERN DISTRICT OF PEN`NSYLVANI.A

CA T ' G A'I`I F

_ Kani Amadou Meite ‘ ' CIVIL ACT[ON
Y.
Southwest Airlines Co. 'dfb/a Southwest Airlines.: l n NO.

111 accordance with the Civil Justloc Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management 'l`rac]c Designation Fonn in all civil cases at the time of
filing the complaint and serve a eop]y on all defendants (_See § l 203 of the plan set forth on the reverse
side of this form. ln the event at a defendant does not agree with the plaintiff regarding said
designation that efendant shall, with its first appearance submit to the clerk of court and serve on`

the plaintiff and all other parties a Cch Managemont Traclc Designation_ Form specifying the track

_to which that defendant believes the case should bc assigned
SEIECT ONE OF THE FOLLBWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cascs brought under 128-U.S.C. § 2241 through § 2255. ( )
(b) Social Security -~ Cases requesting review of a decision of the Secretary ot`ltealth
and Human Scrvices denying plaintiff Social Security Beneiits. _ ( )

(o) Arbitraticn - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( `)

(d) Asbes`tos - Cases involving claims for personal injury or_ property damage from
exposure to asbestos ( )

(e) Speoia] Manafgement - Cases that do not fall into tracks (a) through (ci) that are

 

 

commonly re erred to as complex and that need special or intense management by

the court (See reverse side of this form for a detailed explanation of special

management oases.) `_ ' ( )
(i) Standard ll\vlariagerner.tt - Cases that do not fall into any one of the other tracks (X )

4/12/2019 ¢=@` paint
Date Attorney~at-law Attorney for
t’.Zi 5) 639-080] (215) 639-4970 akai'at`@karpf-law.coiit
Hcphonc FAX Number E~Mail Address

(Clv. 656) lillle

 

 

Case 2:19-Cv-01597 Document 1 Filed 04/12/19 Page 10 of 11
UNrrED sTATEs nis'rnic'r.counr
ron run nAsrnRN DISTRICT or PnNNsYLvANIA

DESIGNATION FORM
{to be used by counsel or pro se platfan to indicate the category ofthe cascfor the purpose of assignment to the appropriate coiendor)

Address of Plaintitf: 715 Eggleston Circle, Sharon Hill, PA 19079
Address of Defendant: 800 Essington Avenue, Philadelphia, PA 19153

Place of Aocident, incident or Transaotion: Defendant's place of business

 

RELA TED CASE, IFANY.'

Case Number: Judge: Date Terrninated:

Civil cases arc deemed related when Yes is answered to any of the following questions:

l. Is this case related to property included in an earlier numbered suit pending or within one year ch E No.
previously terminated action in this court? '

2. Docs this case involve the same issue of fact or grow out ofthe same transaction as a prior suit Yes m No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes m No
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |:| No
case filed by the same individua|?

I certify that, to my lmowledge, the within case L__I is / E] is not related to any case now pending or within one year previously terminated action in
this court except as noted abovc.

earn 4/12/2019 ARK2434 /91533

A,tds')-')éy-at-Low / Pro Se Plaintiff Atrorney ].D. # dfappiicoble)

 

 

 

CIVIL: (Placc a v' in one category only)

 

 

 

 

 

A. Ferl'eral' Question Cases: B. Diversity Jurisdiction Cases:
m l indemnity Contract, Marine Contract, and All Other Contraots l:l l Insurarloe Contract and Othcr Contracts
I____l 2 FELA m 2 Airplane Personal Injury
n 3 Jones'Act-Personal Injury l:l 3 Assault, Defarnation
I:l 4 Antitrust n 4 Marine Personal Injury

5 Patent g 5 Motor Vehicle Pcrsonal Injury
E 6 Labor-Managcmcnt Relations [:| -6 Othcr Personal Injury (Please specijj)):
7 Civil nights |:| 7 Predu crs Liabiliry
n 8 Habeas Corpus m 8 Products Liability - Asbestos

9. Securities Act(s) Cases E| 9. Ali other Diversity Cases
E 10. Social Security Rcview Cases (P-"€GS€ SP€CI`J‘§')-'
|:| ll. All other cherai Qucstion Cases

(Pl'ease specijjlj.'
ARB['I`RATION CERTIFICATION
(Thc effect of.thr`.r certification r`.r to remove the coscfr'oui eligibr'lr`tilfor' arbr'ir'att`ou.)

l, Ari R- Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and bclief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

m Relief other than monetary damages is soughtl

 
  

 

ARK2484/91538

oATE: 4/12/2019 .
Sdrlbmey-or-Low /Pro Se Plaintiff Attorney I.D. # pfappliccble)

NOTE: A trial de novo will be a trial byjury only ifthere has been comptiance with F.R.C.P. 38.

 

 

Cfv. 609 (5/2013)

Case 2:19-Cv-01597 Document 1 Filed 04/12/19 Page 11 of 11
CIVIL COVER SHEET

Tlie ._lS 44 civil cover sheet and the i_nfonriation contained herein_ neither replace nor sup le_ment the filiri end service of pleadings or other papers as reclui`red b law, except as
provided b . lpeal_rules ofeourt. This form, approved by the J udicial Conference of the nited States in eptember 1974, is required for the use of the C erk of ourt for the
purpose o initiating the civil docket sheet. (SEE .'NSTRUCT!ONS ON NEXTPAGE O.'" THIS FORM.)

I. (a) PLAINTIFFS

1344 (REv.oe/ir)

 

DEFENDANTS

MEITE’ KANI AMADOU SOUTHWEST ALRLINES CO. d/b/a SOUTHWEST A[RLINES

County ofResidence of First Listed Defendant Philadelphia
(lNU-S. PLAIN'!'FFF CASESONLY)

(b) County of Residence ofFirst Listed Plaintiff DElElWB.I”€
(EXCEFT[N U.S. PLA[NT]FFCASE.S)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE T'RACT OF LAND INVOLVED.
(C) Aff.OmByS (Fr'rm Nmne. Aa'dres's. and Te!ephone Ni.imber) Attomeys (IfKiiown)

Karpf, Karpf & Cei'utti, P.C.; 3331 Street Road, Tvvo Greenwood Square,
Suite 128, Beusalem, PA 19020; (2]5) 639-0801; akarpf@karpf-law.com

 

 

II. BASIS OF JURISDICTION (Pi'ace an “X” ira One Box Oni'y) III. CITIZENSHIP OF PRINCIPAL PARTIES (Pi'ace an “X" fn One Boxfor' P!al'rvrif f
(er Diversi|y Cases Om'y) and One Boxfor Defe!'lddnr)
1 U. S. Gcivemment X 3 Federa! Question PTF DEF P'I`F DEF
PlaintiH' [U.S. Governmem Nol a Par.y) Citizen of This State l l lncorporated or Pririeipat Plaee 4 4
DfBusiness lri This State
2 U.S. Govcmment 4 Diversity Citizen ofAriuther Smte 2 2 ln¢:orpnrated and Principal Pla::e 5 5
Defendant (lna'i'cai'e Cr'rfzenshi'p ame~.'i'es in hem .FH) of'Business ]n Ario\l)er State
Citizen or Subjeet of a 3 3 Foreign Nation 6 6
Foreign Cou:itry

 

 

   
 

  

IV. NATU
.' v '0 k

Click here fo Nature of Suit Code Descri tions.

  
 
 

 

RF , , . N*AHHY;»§’§
0 625 Drug Relaled Seizuz"e

 

   

   

0 1101nsurance 422 Appeal 28 USC 158 0 375 Fa]se Claims Act
D 120 Marine 310 Airp]ime D 365 Persorial Injury - of?roperty 21 USC 881 ' 423 Withdrawal ’ 376 Qui Tam (31 USC
El 130 Miiler Acs ' 315 Airplarie Proi:luct Producr Liebi`li'ty C| 690 Dther 28 USC 157 3729(3))
0 140 Negotiable lnstruiuent Liahiliry D 367 Health Care/ 0 400 State Reapporiion.ment
0 150 Recovery ovaerpaymerit 320 Assauli, Lihe] & Pharmaeeutieal "" 0 410 A.ntitrust
& Enforcelrierit of.ludgrrient Slander Personal Iri_iu.r).l D 820 Co yrights 0 430 Banks and Ba.'nking
0 151 Medicaxe Act ' 330 Federal Employers’ Produet Liabiliiy 0 830 Patent 0 450 Commerce
0 152 Recovery ofDefaulted Liahil ity 0 368 Asbestos Perscmal 0 835 Paterit - Abbreviater:l 0 460 Deporta!ion
Srudem Loans ’ 340 Marine lnjuly Product New Drug Application 0 470 Racketeer Iriiluenced and
(Excludes Vetera.ns] ' 345 Marine Producl LiBlJility 840 'I`ra,demark Ci)rrupl Orgam'zaticms
0 153 Recevery uvaerpayment Liabi lily PERSONAL PROPERTY ' l MF”“5LH 541 91'1 11 11»' - - 0 480 Consumer Credil
of`Veteran’s Benetlts ` 350 Moth Vehic|e 0 370 O!her Fraud ' 861 HIA (1395H) 0 490 Cable/Sat TV
0 160 Stockho[ders’ Suits ` 355 Motor Vehie|e 0 371 Truth in Lend`u'ig Act 0 862 Blnck Li.mg (923) 0 850 Seeu.rities/'Colmnoditiesl
0 190 Other Contract Prodl.lct Lii':lbility 0 380 Othel‘ Personal El 720 Labor.»'Ma.nagement ' 863 DIWC¢'DIWW (405(g)) Exclla.nge
0 195 Coritract Produet Liability ' 360 Otlier Personal Property Dernage Re!atioris C| 864 SSID Title XVI 0 890 Other Sta‘rutory Actions
0 196 Frarichise Injury [l 385 Property Damage 0 740 Rai'lway Labor Act ' 865 RSI (405(g)} 0 891 Agricultm'al Acts
' 362 Persorle| Irljury » ProductLiability ’ 751 Family and Medical 0 893 Envimnmental Matters
Medical Ma|practic Leave Act Cl 895 Freedom oflriformuti'ori

  

CIDD|'_".|CIU

  
  
 

AL PREWWW;

210 L,ahd'condemnaiion n

220 Foreclosure 0

230 Rem Lease & Ejecrmem X
240 Torts to Land 0

245 'I`ort Producl Lia'vility

290 All Otlier Real Property 0

0

0

 

  

 

¢@HHL“§H§ 3

440 Other Civil Righ:s

441 Voting

442 Employrnent

443 Housing
Accummi)dations

445 A.mer. wi'Disabili`ties -
E.rriployment

446 A.mer. w/Disabi]ilies -
O!her

448 Education

 

   

  

Hab as Corpus:

463 Alien Deta'mee

5 10 Motions to Vacate
Seriterice

530 Geneml

535 Death Penalry

Other:

540 Ma.ndamus & Other

550 Civil Rights

555 Prison Curlditiun

560 Civil Delainee -

Conditiens of

ConEnement

 

D 790 Other Labor Litigation
D 791 Employee Reti`remerit
lncome Security Act

   

M?W“E"

0 462 Naturali.zation App]ic.ation

0 465 Other Inunigratiun
Aetions

   

§§ SU ‘
0 870 'I`axes (U.S. Plaintiff
or Defendant)
0 871 lRS_Tl'iird Party
26 USC 7609

 

 

Act

396 Arbitratiori

899 Administrative Procedure
AcL/Review or Appenl of
Agency Dec:isicin

950 Constitutionalily of
State Statutes

 

V. ORIGIN (Pi'ace an "X" in One Box On!y)

X] Original -'J 2 Removecl from 0 3 Reme.ncled from |Il 4 Reiristated or 5 Transferred from 0 6 Mi.i_ltidi_strict il 8 Mu|tidistrict
Proceedirip, Stete Court Appellete Court Reopened Another District Litip,ation - L_iti,e.atic_iri -
(speci'jji) Trarasfer Dlrect File

 

Vl. CAUSE OF ACTION

 

Cite the U.Si Civil Statute under whiel‘i you are fili
Title Vll (42USC2000); S€Ethn 1981 (4§USC193 )

Br_i'efdescripti'or_i ofcause: ` _ _ 4 , , _ _
Violatlons of Title VII, Section 1981, Pennsylvanla l~lu.rnari Relations Aet and the Philadelphia Fair Practices Ordinarice.

1'1

(Do nat cire 'url`sdicti'ona[ statutes unless diversiry)i

 

 

 

 

  
 

 

VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND s CHECK YES only if demanded in complaint;
COMPLAINT; UNDER RULE 231 F.R.Cv-P- JURY DEMAND: XYes 'Nu
VIII. RELATED CASE(S) _ _
IF ANY (Semmc"m}` JUDGE DoCKET NUMBER
Af\
oer sioNAruizE 0 A'r oiw REcoRD
4/12/2019 ,,,77}11~~----~
_.»-»»**'""'
ron orrice USE 0NLY f 1 /
REcEiP'r# Aivioui~rr Ai>i=LYiNo iri= iui)ciiz MAG. iuoee

 

 

 

